OFFICE    OF   THE   ATTORNEY      GENERAL     OF   TEXAS
                                         AUSTIN




 Honora bla Frank       11. Vanor
,County Attornay
 Medfna County
Bondo, Taxar
Dear    Sir:




               YOU r~pum ror                                raoelvsd ?&d oaro-
fully    oonsldsrad      by this    de                      ta rrom your I-e-
quest    a8 follows:
                                                         to a 016 r0r
                                                         hold-    an In-
        quest aa pro                                        0r cod* 0r
        Criminal Pro
                                                        the jurtlco    or
                                                  mean8 0r travel   to
                                                  ts tha oomtable    to




                                 %dra ror paying a physlolan        ii
                                proridriror      a ohrmloal    analysis
                                ausa   of death.    Also,   the law
                               uetlor   may subpoena ritnrsaer        and
                               sndanaa and indimctly        this would
                               ramno*     or a poaar olf~loer to
        SWVI aubpoems,         enioror    ordrr, oto. at suoh hsar-
        fns8
               “The justlor   of tha pram puts in hla bill
        for 85.00 to the CommlasIonerr*        Court and tha oon-
        stable   prrsrnts   hIa bill   also ror $3.00 he his tea.
        Xould thr Cocaslsalonerr~      Court ba authorlzad  In
        paying tha oonrtablr     ~hargr?~
Ron. Frank X. Vano8,       pega 2


          Artlolra 1053 and 1054, Vernon’s Annotatad                Texas
Codr of Crlmlnel Frocrdurr , road as follara:

      “Art.   1053.    (1156)    (11111      Inuusst     ror
              “A justice   of the Maor shall        br entitled,     ior
      an inquest, cn a drad body, Inoludfng           orrtl?rIng     end
      returning    the prooradlng        to tha proper oourt, tha
      8ucn of fir8 dollars,       to bs pald by the County,
      Khan an Inquert la held over tha -dead body of a
      State psnIt*ntlary        oonrlat,    th4 State ahall pay
      the Inquest lees allonsd           by law of all officers,
      upon thr approval       of the account therefor        by the
      commlsaicuars      oourt of the oounty I&which          th8 in-
      quest may be held and the aapsrlntrn~snt              of prnl-
      tsntiarle   9.    (AotS 1876, pa 291; AOta 1883; pe 39;
      Act6 ht c. s,      1917,   p.   52,)

      “Art.   1054.’   (1157)    (1112)      Fag   ror   lnqueat
            *?.ny ofricer     claIm.Ing pay for serriora      man-
      tloned in the prsordlng         artlole  ahall present     to
      the commissioners       court of the oountf,    at a regu-
      lar tsm or suoh oourt,          an aocount thrsror,      verl-
      fisd  by the arridarlt       or’suoh olaimant.      Ii auoh
      aocount b.0 found oorrrot        th oourt shall order a
      tirt   to issue upon tha oounty treasurer           In iaocr
      of auoh claimant      ior the amount due him.         Suoh
      account shall     he. filed   and kept in thr Off100 of
      the oLunty clrrk,’
            ConstruIn& Artlolq   1.053, V1 A.. C. C. P., this dr-
partint    bald In an opinion written    by Honorable Samoa N. Naff,
dated February 15, 1938, noorded       In Vol. 380, pagr 187, Latter
Opinions of the Attorney     General of Taxer, that tha justlor
of the peace was riot entitled     to any allama   for going to thm
place or inquest.     In other words th8 $5.00. r4e 15 ror all or
his servloea.
             X0 hat0 oarefully       sxaalnod the atatatra       and are un-
abla to find any statute        authorlzlw      or providing     any oharaotrr
or fee or fees for a oonatable           In Inquest pmoeedlngs.         An
Inquart Is nslthar     orImInaJ. nor a oIvI1 oaae.           It is a
I)peoIal statutory   proorrdlng.         No achrdulr   or rear for oon-
stable8   In Inquest prooredlnga         Is set up by tha ltatutoae
Eelthor tha irea all0wrd         oanatablra    In criminal     oases nor in
civil   08~~s are applloablo       to tha aWOIa1 statutory          PrOCO4d-
Ing or an inquast,
Hon. Frank X. Vanoa,         page   3


           Artlolo    1011, Vernon*s Annotated Texas Code of Cria-
Inal Froordurr,    pr ovldsa that *no Itam of ooat shall   be taxed
for purported    aerrloe   which ma not performed,  or for a
service  for whlah no far la axpraarly     provided by law,”
                SInoa
                    no far Is rxprrasly    provided   by law ror oon-
stables    In    Inquestprooeadlnga   It is our oplnlon     that the oon-
atabla   would not be rntltled      to any ima whatarer and that the
co.mlaaIonrra~     court of your oounty la-not      authorlzrd   to
the bill   aubmittra    by the oonatablr   or any part thOIUOr~
                                            Yours vary truly
                                        A’PT(iFUGY G3KSNAi OF TZ4S

                                        Bi (s)   Sm.   J.   %nnIq
                                                            Aaaietant

::'JF:X
ViJF:pO
AFPROVlEDJUL 2, 1943
(a) Wm. J. Fanning
(Aoting)    ATTORNEY C3XittiL
             OF TEXAS
                           AEPROWD OPINION CGMXITTXB
                           sp (9) IYiiB, CEAlRkfAM